7. Coordination of social security systems: implementing Regulation (
- Before the vote:
rapporteur. - Mr President, I wish to begin by thanking all colleagues who have been involved in this over the last five years and the Commission and the Council for their work on this implementing regulation.
The coordination of social security systems has been in place since 1971 - it is not new, as some thought the last time we discussed it - and it is this regulation that will be discussed in the context of the cross-border health-care debate on Thursday morning. This is the regulation to which that refers, and this is the implementation of it.
We believe we have made considerable progress, not least in terms of the electronic means of communication, which hopefully will speed up the process for all citizens, but we in Parliament believe that we have added to citizens' rights within this process, that they are now entitled to much more information, not least in the case of those who have been posted for work purposes. We also believe we have made minimal progress on deadlines - although that is something that rests with the Member States.
This is important: it now means we can bring in the updated regulation and, hopefully, this will work more rapidly and in the best interests of all citizens. Again, I would like to thank all colleagues who have been involved in this long, difficult but, hopefully, very fruitful outcome.
(Applause)